On Rehearing.

Plaintiff in error in his application for rehearing represents that inasmuch as the judgment is affirmed substantially as a judgment for division of property, and not strictly as alimony, it ought to be for a division of property only.
The purpose of the court in entering the judgment was, of course, to give to the defendant in error what was her right, without intent to inflict a hardship upon her former husband. The case will, therefore, be remanded to the district court with instructions to divide the property equally between the parties according to present values, so far as the same may be done equitably, and, as to the property which cannot properly be so divided, plaintiff in error be required to pay to the defendant in error one-half of the fair value of the same, as of the date of the decree, January 16, 1917.
The allowance of a money judgment, in lieu of a division of any part of the property, is not to be taken as establishing a rule to the effect that on a division of the property of an ordinary partnership a money judgment should be entered.